Citation Nr: 1203597	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for residuals of a fracture of the tip of the right fibula.  

2.  Entitlement to an increase in a 30 percent rating for residuals of a right spontaneous pneumothorax.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1950 to August 1953 and from January 1955 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 RO rating decision that, in pertinent part, increased the rating for the Veteran's service-connected residuals of a fracture of the tip of the right fibula from noncompensable to 10 percent, effective December 17, 2003, and increased the rating for his service-connected residuals of a right spontaneous pneumothorax from noncompensable to 30 percent, effective December 17, 2003.  

In December 2008, the Board, in pertinent part, remanded the issues of entitlement to an increase in a 10 percent rating for residuals of a fracture of the tip of the right fibula and entitlement to an increase in a 30 percent rating for residuals of a right spontaneous pneumothorax, for further development.  

In a September 2009 decision, the Board denied the Veteran's claims for entitlement to an increase in a 10 percent rating for residuals of a fracture of the tip of the right fibula and entitlement to an increase in a 30 percent rating for residuals of a right spontaneous pneumothorax.  

The Veteran then appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated and remanded the Board's September 2009 decision.  

In September 2011, the Board determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to an increase in a 10 percent rating for residuals of a fracture of the tip of the right fibula and entitlement to an increase in a 30 percent rating for residuals of a right spontaneous pneumothorax, as well as the issue of entitlement to a TDIU rating, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

This case was previously remanded by the Board in September 2011 to send a VCAA notice letter notifying the Veteran of any information or lay evidence not previously provided that was necessary to substantiate the claim for a TDIU rating on appeal, either on an schedular or extraschedular basis; to attempt to obtain VA medical records pertaining to the Veteran that were dated in July 2002, and to obtain any other additional pertinent treatment records; and to afford the Veteran an appropriate VA examination in order to determine the extent and severity of his service-connected residuals of a fracture of the tip of the right fibula and residuals of a right spontaneous pneumothorax, as well as to obtain an opinion from a VA examiner as to whether the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  

The September 2011 Board remand also indicated that the TDIU rating issue and increased rating issues should be submitted to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b), and that the Veteran's claims, to include on an extraschedular basis, should be readjudicated.  

The case was returned to the Board in January 2012.  As the Veteran's representative points out in January 2012 written argument, none of the development requested pursuant to the September 2011 Board remand has been accomplished.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the September 2011 Board remand has not been accomplished, the Board has no choice but to again remand the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As to the issue of entitlement to a TDIU rating, send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim for a TDIU rating on appeal, either on a schedular or extraschedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  This letter should also specifically advise the Veteran concerning the elements of a disability rating and an effective date.  

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated in July 2002.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claims.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected residuals of a fracture of the tip of the right fibula and residuals of a right spontaneous pneumothorax, and the impact of his service-connected disabilities on his ability to work.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies and PFTs, should be performed. 

As to the Veteran's service-connected residuals of a fracture of the tip of the right fibula, the examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint, i.e., the extent of the Veteran's pain-free ankle motion. 

The examiner must also discuss whether the Veteran's right ankle disability is productive of instability, and if so, whether the Veteran's right ankle disability caused or aggravated any other disability, to specifically include as a consequence of falls.  

As to his claim for a TDIU rating, the examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a report

4.  Submit the TDIU rating issue and increased rating issues to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

5.  Thereafter, readjudicate the Veteran's claims, to include on an extraschedular basis.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

